IN THE SUPREME COURT OF THE STATE OF NEVADA


                RG ELECTRIC, INC.,                                    No. 65043
                Appellant,
                vs.
                DAN ELLIS COLE, INDIVIDUALLY                               FILED
                AND D/B/A COLE WILSON; COLE
                                                                           FEB 1 2 2016
                WILSON; JOHN PAUL WILSON,
                INDIVIDUALLY AND D/B/A COLE
                WILSON; LCW CONTRACTORS, INC.,
                A CALIFORNIA CORPORATION;
                TRAVELERS CASUALTY & SURETY, A
                SURETY; AND SURETEC INSURANCE
                COMPANY, A TEXAS CORPORATION,
                Respondents.

                         ORDER AFFIRMING IN PART AND VACATING IN PART
                            This is an appeal from a district court order granting a motion
                to reconsider an order that rescinded an earlier order dismissing the
                action. Eighth Judicial District Court, Clark County; Michelle Leavitt,
                Judge.
                            Appellant argues that because the district court's dismissal
                was based on an erroneous finding that the case had been inactive, the
                court had authority to correct its error under NRCP 60(a) and reopen the
                case, and that reconsideration of its order doing so was therefore
                improper. Appellant contends that even if the district court lacked
                authority to correct the error under NRCP 60(a), it should have vacated its
                October 2011 order staying arbitration because if the case is dismissed,
                the district court no longer has jurisdiction over it, and allowing the stay
                to remain in place is akin to a permanent injunction on arbitration.
                            Having considered the parties' arguments and the record, we
                conclude that reconsideration was properly granted. AA Primo Builders,

SUPREME COURT
       OF
     NEVADA


(0) )947A
                  LLC v. Washington,      126 Nev. 578, 589, 245 P.3d 1190, 1197 (2010)
                  (applying abuse of discretion standard of review); SFPP, L.P. v. Second
                  Judicial Dist. Court, 123 Nev. 608, 612,173 P.3d 715, 717 (2007) (noting
                  that "once a final judgment is entered, the district court lacks jurisdiction
                  to reopen it, absent a proper and timely motion under the Nevada Rules of
                  Civil Procedure"). This court has defined clerical error correctable under
                  NRCP 60(a) as "a mistake in writing or copying," and particularly with
                  regard to judgments, one that "cannot reasonably be attributed to the
                  exercise of judicial consideration or discretion."     Pickett v. Comanche
                  Constr., Inc., 108 Nev. 422, 428, 836 P.2d 42, 46 (1992) (citation and
                  emphasis omitted). Federal courts agree that "if the judgment captures
                  the original meaning but is infected by error, then the parties must seek
                  [a] source of authority [other than Rule 60(a)] to correct the mistake."
                  United States v. Griffin, 782 F.2d 1393, 1396-97 (7th Cir. 1986); see Burton
                  v. Johnson, 975 F.2d 690, 694 (10th Cir. 1992) (recognizing that Rule 60(a)
                  may be invoked to make an original order more clearly reflect a court's
                  contemporaneous intent but the court may not clarify a judgment to reflect
                  a new and subsequent intent when it perceives its original judgment to be
                  incorrect); see also Brandon v. Chi. Bd. of Educ., 143 F.3d 293, 295 n.2
                  (7th Cir. 1998) (concluding that correction under Rule 60(a) was not
                  appropriate because "the dismissal . . . accurately reflected the court's
                  intention at the time it was entered. Thus, the error, to the extent there
                  was one, was not in the transcription, but in the court's decision, a ground
                  for relief not contained in Rule 60(a)").
                               Here, the district court's error was in its failure to recognize
                  that a stay was entered in October 2011, and that EDCR 2.90's inactivity
                  grounds for dismissal therefore did not apply. While based on erroneous

SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A agadm
                  factual and legal grounds, the dismissal nevertheless accurately reflected
                  the district court's intention to dismiss the case at the time it rendered its
                  decision. Any error in the court's decision to dismiss the case thus was not
                  the type correctable under NRCP 60(a). Pickett, 108 Nev. at 428, 836 P.2d
                  at 46; Griffin, 782 F.2d at 1396-97; Brandon, 143 F.3d at 295 n.2. A
                  decision to the contrary would weaken the policy favoring finality of
                  judgments and permit circumvention of more restrictive deadlines
                  contained in rules such as NRCP 60(b).      See In re Am. Precision Vibrator
                  Co., 863 F.2d 428, 429 (5th Cir. 1989); Griffin, 782 F.2d at 1398 (noting
                  that Rule 60(a) mediates between the interests of finality and accuracy in
                  the adjudication of rights through a combination of its small scope
                  ("clerical mistakes") and unlimited time, whereas Rule 60(b) has a broader
                  scope allowing correction of a variety of legal and factual errors, but with a
                  shorter deadline). Thus, we affirm the district court's reconsideration
                  order.
                              As for the October 2011 order staying arbitration, appellant
                  correctly argues that the district court's dismissal order deprived it of
                  jurisdiction over the case and that the stay order is no longer effective.
                  See Bomer v. Ribicoff,    304 F.2d 427, 428-29 (6th Cir. 1962); Lakes v.
                  Marriott Corp., 448 S.E.2d 203, 205-06 (Ga. 1994) (explaining that
                  dismissal "deprived the trial court of jurisdiction over the case and left the
                  parties in the same position as if the suit had never been filed");
                  Montgomery v. Morris, 745 S.E.2d 778, 780 (Ga. Ct. App. 2013) (noting
                  that when a case is involuntarily dismissed without prejudice, "any
                  subsequent order is null and void because the trial court has lost
                  jurisdiction over the case, which is no longer pending before it"). Here, the
                  underlying action was dismissed without prejudice, allowing appellant to

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ea
                     refile the action, which it did. The October 2011 stay order terminated on
                     dismissal of the action, as lain action dismissed without prejudice leaves
                     the situation the same as if the suit had never been brought." Bomer, 304
F.2d at 428; see Auto Parts Mfg. Miss., Inc. v. King Constr. of Houston,
                     L.L. C., 782 F.3d 186, 191 (5th Cir. 2015) (noting that while qpiermanent
                     injunctions survive dismissal of the case[,] preliminary injunctions do
                     not"). Thus, we vacate the district court's October 25, 2011, stay order.
                                 It is so ORDERED.'



                                                                                                 J.




                                                                   Gibbons




                     cc:   Hon. Michelle Leavitt, District Judge
                           Backus, Carranza & Burden
                           Peel Brimley LLP/Henderson
                           Eighth District Court Clerk


                           'Although respondents argue that arbitration should not proceed
                     based on a provision in the parties' contract, that issue is not before us.
                     The stay terminated with the dismissal of the underlying case, and any
                     disputes regarding arbitration should be resolved in the refiled district
                     court action, which remains pending in Department 3.


SUPREME      Count
        OF
     NEVADA
                                                           4
(0) I94Th